Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 19, 2022

                                    No. 04-21-00523-CV

                                     Leonardo SAENZ,
                                         Appellant

                                              v.

                                        Julia SAENZ,
                                           Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 21-02-00035CVF
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
        After consideration, we GRANT IN PART Appellee’s Motion for Extension of Time to File
her Brief and ORDER appellee to file her brief on or before May 12, 2022.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court